DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 October 2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: no such limitations remain.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“Container holder” and “substrate receiver” are not recited in the original disclosure, nor is it clear what structures the recitations are meant to cover (or not cover).  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  In order to expedite examination, Examiner has interpreted the claims as written.    However, in order to resolve the issue, Examiner suggests claim language as follows:  “an indexer section which holds a container that contains a substrate” (claim 1) and “wherein the substrate is received and placed in the reception/delivery region so that the substrate is received and delivered between the first transfer robot and the second transfer robot” (claim 14).  If the suggestions incorporated, the entirety of the claim language should also be amended accordingly.   
Claim 1 has been amended to include “a second transfer robot raising/lowering unit which is arranged in the transfer path and is fixed in the transfer path”.  Claim 13 has been amended to recite “the reception/delivery region and the second transfer robot raising/lowering unit are fixedly arranged 
In all instances, clarification and/or correction is requested.  Any claim not mentioned specifically is rejected based on its dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and  10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a transfer path extending to pass through a lateral side of the processing unit” (emphasis added).  It is unclear how the transfer path passes “through” a lateral side of each of the processing units.  This is inconsistent with how the word “through” is used in the English language and furthermore, Applicant’s disclosure does not provide any additional info regarding the feature besides what is appears in the drawings, wherein the drawing appear to show a transfer path that passes by a by a lateral side of each of the process units”.   
Claim 1 has been amended to include “a second transfer robot raising/lowering unit which is arranged in the transfer path and is fixed in the transfer path” and added claim 13 recites “the reception/delivery region and the second transfer robot raising/lowering unit are fixedly arranged between the pair of the fluid boxes”.    Notably:  Applicant has argued that fixed implies not rotation, as opposed to a more general definition slightly different definition.  However, it is not clear from the claims, remarks or original disclosure why this definition should be adopted or how it is to be interpreted and bounded in light of the specification.  In order to expedite examination, Examiner has interpreted the claims as written, but has assumed that by “fixed” and “fixedly” Applicant means to recite that the second transfer robot raising/lowering unit (claim 1) and the reception/delivery region and second transfer robot raising/lowering unit are “attached” to the relevant features.  
In all instances, clarification and/or correction is requested.  Any claim not mentioned specifically is rejected based on its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Patent Pub. No. 2006/128208 to Fujii.
Fujii discloses a substrate processing apparatus substantially as claimed and comprising: a container holder (Figs. 1-4, 6-9) which holds a container (C) that contains a substrate; a plurality of processing units (12-19) each including a processing chamber (12-19) (the processing units and processing chambers are considered to be the same feature) in which the substrate is processed; a transfer path (volume(s) housing 5 and 11) along which the substrate is conveyed as it is transferred between the container held by the container holder and the plurality of processing units/chambers, the transfer path extending to pass by a lateral side of each of the plurality of processing units/chambers, and the plurality of processing units/chambers are arranged on both sides of the transfer path so as to face one another across the transfer path; a reception delivery area (see annotated figure below) arranged within the transfer path; a first transfer robot (5) which carries the substrate into and out of the container held by the container holder and which accesses the reception/delivery region; a second transfer robot (11) which receives and delivers the substrate from and to the first transfer robot in the reception/delivery region and which carries the substrate into and out of each of the plurality of 

    PNG
    media_image1.png
    509
    548
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    509
    621
    media_image2.png
    Greyscale

Fujii fails to explicitly disclose the second transfer robot also located between the first transfer robot and the second transfer robot at a region within the transfer path located between the first transfer robot and the second transfer robot across which the plurality of processing units/chambers face one another.  However, Fujii does teach that the second transfer robot connected to the second transfer robot raising/lowering unit may be connected to any frame segment of the apparatus as long as it avoids the exhaust ducts  (see, e.g., paras. 11 and 19), wherein it is shown surrounding to an exhaust duct adjacent processing unit/chamber 12 and 13, but if were provided as suggested by Fujii surrounding an exhaust duct adjacent to processing unit/chambers 14-17 and facing towards a center 
Furthermore, Examiner also notes that the courts have ruled the following:  an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982); the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
It follows that it would have been obvious to one or ordinary skill in the art exercising ordinary creativity, common sense and logic at the time Applicant’s invention was made to have provided an alternative rearranged and equivalent embodiment as suggested by Fujii wherein the second transfer robot would also located between the first transfer robot and the second transfer robot at a region within the transfer path located between the first transfer robot and the second transfer robot across which the plurality of processing units/chambers face one another.
With respect to claim 2, in modified Fujii, the transfer path may be extended linearly from the container holder toward the second transfer robot in a first horizontal direction, and the reception delivery region and the second transfer robot raising/lowering unit may be aligned in a second horizontal direction intersecting the first horizontal direction in which the transfer path is extended (see aforementioned figures).
With respect to claim 3, a direction in which the substrate is moved when the substrate is delivered from the first transfer robot to the second transfer robot may by inclined (i.e. vertically offset 
With respect to claim 7, in modified Fujii, the plurality of processing units/chambers includes a pair of processing units that are provided to be opposite each other across the transfer path.  See, e.g., Figs. 1-4.
With respect to claim 11, modified Fujii may further comprises a cover (wall boundary of area surrounding 11 and/or wall boundary of area surrounding 5) which shields an atmosphere around the reception/delivery region and an atmosphere around the plurality of processing units  from each other.  Furthermore, as mentioned above, Fujii teaches that all system structures are mounted to frames 28 or 29 such that the cover is attached to the second transfer robot raising lowering unit such that a portion of the transfer path is blocked with the second transfer robot raising/lowering unit. 
With respect to claim 12, each of the processing units/chambers further includes a fluid box (20-27), arranged adjacent the processing unit/chamber, that is capable of supplying a chemical for cleaning or etching the substrate, a plurality of the processing chambers are arranged on both sides of the transfer path, and a plurality of the fluid boxes are arranged on both sides of the transfer path so as to face one another across the transfer path.
With respect to claim 13, in Fujii the plurality of fluid boxes includes a pair of fluid boxes that face each other across the transfer path, and the reception/delivery region and the second transfer robot raising/lowering unit are fixedly arranged between the pair of fluid boxes and are aligned in a direction in which the pair of fluid boxes face each other across the transfer path.

Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2005/0027387 to Fujishima in view of JP Patent Pub. No. 2006/128208 to Fujii.
Fujishima discloses a substrate processing apparatus substantially as claimed and comprising: a container holder (Figs. 1-3, 3) which holds a container (F) that contains a substrate; a plurality of processing units (G1-4) each including a processing chamber (21a-21b, 22a-) (the processing units and processing chambers are considered to be the same feature) in which the substrate is processed; a transfer path (volume(s) housing, inter alia, 14 and 27) along which the substrate is conveyed as it is transferred between the container held by the container holder and the plurality of processing units/chambers, the transfer path extending to pass by a lateral side of each of the plurality of processing units/chambers, and the plurality of processing units/chambers are arranged on both sides of the transfer path so as to face one another across the transfer path; a reception delivery area (see annotated figure below) arranged within the transfer path; a first transfer robot (15) which carries the substrate into and out of the container held by the container holder and which accesses the reception/delivery region; a second transfer robot (28a and 28b) which receives and delivers the substrate from and to the first transfer robot in the reception/delivery region and which carries the substrate into and out of each of the plurality of processing units/chambers; and a second robot raising and lower unit (few structural details are disclosed) which appears to be arranged in the transfer path that raises and lowers the second transfer robot in an up/down direction, wherein the reception/delivery unit is located between the first transfer robot and the second transfer robot at a region within the transfer path across which the plurality of processing units/chambers face one another.  

    PNG
    media_image3.png
    739
    718
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    738
    1021
    media_image4.png
    Greyscale

As mentioned above, Fujishima fails to explicitly disclose details of the second transfer robot raising/lowering unit is arranged within the transfer path and is fixed in the transfer path (wherein “fixed” has been interpreted here as “attached” in the transfer path) and which includes a drive motor that raises and lowers the second transfer robot in an up/down direction, and a rail that guides the raising and lowering of the second transfer robot in an up/down direction and wherein the second transfer robot is also located between the first transfer robot and the second transfer robot at a region within the transfer path located between the first transfer robot and the second transfer robot across which the plurality of processing units/chambers face one another.   However, these are obvious features of a transfer robot and transfer robot raising/lowering unit and are well-known in the art. 
 Examiner also notes that the courts have ruled the following:  an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)
Further, in a similar apparatus, Fujii discloses a second rotatable transfer robot (11) associated with a second robot raising and lower unit (42-44 and belt and motor) which is arranged in a transfer path and is fixed (attached to frame) in the transfer path and which includes a drive motor (not shown) that raises and lowers the second transfer robot (via 41) in an up/down direction, and a rail (43) that guides the raising and lowering of the second transfer robot in the up/down direction.  Also see translation, e.g., para. 19).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided the second rotatable transfer robot associated the second robot raising/lowering unit comprised a motor that raises and lowers the robot in an up/down direction and wherein the second robot raising/lowering unit is fixed (i.e. attached) in the transfer path via a frame.  The motor provides a driving force so that the robot can be moved up and down and by attaching the raising and lowering unit to the frame the apparatus is provided with improved assembly workability and transportability as taught by Fujii.  
With respect to claim 2, in modified Fujishima, the transfer path may be extended linearly from the container holder toward the second transfer robot in a first horizontal direction, and the reception delivery region and the second transfer robot raising/lowering unit may be aligned in a second horizontal direction intersecting the first horizontal direction in which the transfer path is extended (see aforementioned figures).
With respect to claim 3, a direction in which the substrate is moved when the substrate is delivered from the first transfer robot to the second transfer robot may by inclined (i.e. vertically offset 
With respect to claim 4, the apparatus of Fujishima may further comprise a substrate receiver (24) which is arranged in the reception/delivery region and on which the substrate may be placed so that the substrate is received and delivered between the first transfer robot and the second transfer robot.
With respect to claim 5, as can be seen in Figs. 2-3 of Fujishima, it appears that the substrate receiver is located (at least partially), in the up down direction, between the container held by the container holder and a center of the plurality of processing units in the up/down direction such that it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to have provided the claimed features in the claimed arrangement as depicted.   Examiner also notes that the courts have ruled the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
With respect to claim 6, as can be seen in Figs. 2-3 of Fujishima, it appears that the substrate receiver is located (at least partially), in the up down direction, between the container held by the container holder and a center of the plurality of processing units in the up/down direction such that it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to have provided the claimed features in the claimed arrangement as depicted.   Examiner also notes that the courts have ruled the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
However, Fujishima fails to explicitly disclose a first transfer robot raising/lowering unit which includes a drive motor that raises and lowers the first transfer robot in the up/down direction between a 
Additionally, as detailed above, Fujii et al. disclose a transfer robot raising and lowering unit which includes a drive motor that raises and lowers a transfer robot in the up/down direction between a lower position  and an upper position, and a rail that guides the raising and lowering of the first transfer robot.  It would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic that a similar robot raising and lowering unit could also be associated with the first transfer robot.
With respect to claim 7, in Fujishima, the plurality of processing units/chambers includes a pair of processing units that are provided to be opposite each other across the transfer path.  See, e.g., Figs. 1-3.
With respect to claim 8, the processing units/chambers include an exit/entrance port (91b and 92a) through which the substrate is moved into and out of the processing units on a side thereof opposite (i.e. not parallel) to a side of the container holder with respect to a center of the processing unit in a first horizontal direction corresponding to the transfer path extension and the second transfer robot is arranged opposite the exit/entrance port of the processing unit.
 With respect to claim 10, the processing unit may be a part of a processing portion that comprises three or more processing units as detailed above, and a close processing unit (G1 or G2) arranged closest to the container holder includes an exit/entrance port (91b or 92a)  through which the substrate is moved into and out of the close processing unit on side opposite to a side of the holding unit with respect to a center of the close processing station in the direction in which the transfer path is extended, and a remote processing unit (G3 or G4) farthest from the holding unit includes an exit/entrance port (92a)  through which the substrate is moved into and out of the remote processing unit on a side of the container holder with respect to a center of the remote processing unit in the .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-11 have been considered but are moot where they apply to amended claim language based on the modified rejections presented above and/or unpersuasive as detailed below.
Regarding claim interpretations under 35 USC 112, para. f and resulting rejections, Examiner notes the following, inclusion of chamber in the claim renders the interpretation of processing unit moot.   With respect to container holder and substrate receiver, Examiner agrees that the claim language and the disclosure need not use exactly the same language.  However, in the instant case, Applicant has previously and originally claimed and disclosed a feature using means plus function language without clarifying what the structure is and is now attempting to argue that the new claim language is equivalent to “structure” previously described using means plus function language which was not clearly described in the original disclosure.  It follows that these newly claimed features are also not described in the original disclosure such that the bounds thereof can clearly be interpreted.  Examiner notes that neither of the features appears to be a patentable feature in and of itself, such that it appears that the claim language can be amended around the lack of disclosure.  See above recommendations.
Applicant has argued that Kitano cannot be considered “fixed to the transfer path” because it rotates.  In response, first, Examiner notes that the original disclosure fails to explicitly mention such a feature or illustrate such a feature and definitely does not include a special definition indication that fixed means “does not rotate”; and second, in addition to “does not rotate” or “stationary” the definition of fixed can commonly mean “attached”; third, the original disclosure does mention that the 
With respect to Applicants remark “when applying Section 103 of the patent act, what a structure may be capable of being transformed into is never the proper test. Every product cannot be dismantled and its parts/components replaced, effectively becoming a different product. Instead, the prior art itself has to suggest making the modifications will result in the claimed device/apparatus, which is not the case here.”, Examiner responds that the rejection does not seek to transform or modify Kitano to make a different product to make a different device/apparatus.  Rather, the rejection relies upon on features that will be inherently be present during normal operation, even if not elaborated on in the disclosure thereof.  
Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Finally, in order to make progress towards allowable subject matter, Examiner suggests expanding the idea and features of claim 11 to further include and clarify that the first transfer robot is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pub 20020150459; USP Pub 20080170931; USP Pub 20130256267; USP Pub 20070081881; USP Pub 20090053020 disclose substrate processing with similar features related to the transfer path and structures provided with respect thereto.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716